                                                                                       FILED
                  IN THE UNITED STATES DISTRICT COURT                                  iJUL 24 2019
                      FOR THE DISTRICT OF MONTANA
                                                                                       Clerk, U.S Courts
                            MISSOULA DIVISION                                          District Of Montana
                                                                                        Missoula Division


 UNITED STATES OF AMERICA,                                      CR 19-23-M-DWM

                          Plaintiff,

           vs.                                                           ORDER

 BARBARA SUE BROWN,

                          Defendant.


      The United States having moved unopposed to quash a writ for the

production of a trial witness in light of the plea agreement entered in this case,

      IT IS ORDERED that the United States' motion (Doc. 34) is GRANTED.

The Writ of Habeas Corpus ( for testimony) (Doc. 21) directing the Warden of the

Montana State Prison, Deer Lodge, Montana, the Warden of Passages Women's

Center, Billings, Montana, and Rod Ostermiller, United States Marshal for the

District of Montana, to produce Ashley Marie McCormack, before the Court at the

Russell Smith U.S. Courthouse at Missoula, Montana, at 9:00 a.m. on July 29,

2019, IS HEREBY QUASHED.

      DATED this ~            y of July, 2019.                             /
                                        -=-....3,,.,L--~Jl.._- - - , l ~ - --
                                                                                 1P~fJ1J A-A,
                                                                                ---=-----
                                                                loy, District Judge
                                                                ·strict Court
